Upon motion made at the hearing herein, the petition is dismissed. Memorandum: No specific violation of the Canons of Ethics is alleged in the petition. The practice of a committee of a Bar Association attempting to collect a civil debt under threat of presenting the matter to this court should not be encouraged. The Bar Association itself should pass upon the question of any violation of the Canons of Ethics before submitting the matter to this court. All concur. Present — Williams, P. J., Bastow, Goldman, McClusky and Henry, JJ.